Citation Nr: 1545634	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), claimed as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO denied the claims for service connection set forth on the title page.  Based on the submission of new and material evidence within one year, in the October 2012 rating decision, the RO readjudicated a claim for service connection for diabetes denied in a November 2011 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.156(b) (2015).

This appeal has been  processed utilizing the Veterans Benefits Management System (VBMS), a  paperless, electronic claims processing system.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Veteran contends that his diabetes and IHD result from in-service exposure to herbicides while serving in Korea between 1970 and 1971.  In a submission from the Veteran received in January 2012, the Veteran stated that he personally drove a Colonel in Korea and that in the course of his duties made numerous trips to the DMZ.  In the Veteran's Appeal to Board of Veterans' Appeal (Form 9), the Veteran stated that he was assigned to an engineer group in Korea, and reiterated that he was the driver for a Colonel, who he drove to the DMZ.    

The Veteran was diagnosed with diabetes in 1997, and underwent coronary artery bypass grafting, and aortic valve replacement in 2012.  Thus the Veteran's disabilities are diseases identified as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e)(2015).

With respect to establishing in-service exposure to herbicides outside of Vietnam, VA has information regarding Agent Orange use in Korea along the DMZ.  Previously, the United States Department of Defense (DoD) confirmed that agent orange was used from April 1968 through July 1969 along the DMZ, although there is no indication that the herbicide was sprayed in the DMZ itself.  On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined by VA and the DoD to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 76 Fed. Reg. 4,245-4,250 (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing agent orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 

The Board notes that the Veteran's personnel records reflect that he served in Korea from August 1970, to September 18, 1971, with 44th Engineering Battalion, and the 2nd Engineering group.  Therefore, while it is clear from the evidence of record that the Veteran served in Korea during the required timeframe, the Veteran did not serve in one of the units in Korea identified by DoD as being exposed to herbicides or agent orange.  See 38 C.F.R. § 3.307(a)(6)(iv); see also M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-p.

The Board notes that the claims file contains an October 2012 memorandum from the  U.S. Army and Joint Services Records Research Center indicating that there is no evidence in the Veteran's file to substantiate any exposure to herbicides.  The JSRRC memo indicates review of the Veteran's claims file, DD-214, Personal Information Exchange System (PIES) requests, the Veteran's military occupational specialty (MOS), and the location of the Veteran's assigned units in Korea, in determining that the Agent Orange exposure cannot be presumed.  In specific consideration to the Veteran's claim that he was a driver for a Colonel and visited the DMZ often, a May 2012 memo indicates that a PIES code 018 and code 019 was requested to corroborate the Veteran's specific contention.  Thus, while the JSRRC specifically reviewed the Veteran's MOS as a dump truck driver, and heavy truck driver, it failed to consider the Veteran's MOS as a motor transport operator, while the Veteran was stationed in Korea.  

However, given that the JSRRC found that the Veteran's units were located 26 miles from the DMZ, combined with the Veteran's lay statements that he drove a Colonel, and his DD-214 which shows that a Motor Transport Operator's civilian equivalent is a chauffeur, proper consideration of the Veteran's MOS as a motor transport operator is needed.  

Thus, as VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, and when determining service connection, all theories of entitlement, must be considered the Board finds that further development is necessary.  See Moody v. Principi, 360 F.3d 1306, 1310  (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

On remand, the Veteran's service information for his period of duty stationed in Korea, including his unit and the dates during which he was stationed in Korea, should be provided to the service department to assess the likelihood that he would be assigned the duties claimed by him.  In providing this assessment, the service department should be asked to address the policies, procedures, and general practices that were in place for the Veteran's unit during the time he was stationed in Korea, especially noting the probabilities that the Veteran would have undertaken the driving duties he claimed especially as a motor transport operator.    

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send all of the Veteran's information regarding his service in Korea, including the dates of his presence there and all unit assignments, to the Department of the Army.  Information regarding the Veteran's multiple MOSs and all his military training should be included.  Request an opinion, from the appropriate source in the Army, as to the likelihood that a soldier such as the Veteran, given his training, unit location, and qualifications, would be sent to drive a Colonel to and from the DMZ at any point from August 1970 until September 1971.  

In providing such an opinion, the service department should address the Veteran's MOS of motor transport operator his training, and the policies, procedures, and general practices that were in place during the time the Veteran was stationed in Korea.  

A definitive answer regarding this particular Veteran is not required; rather, the Board is seeking information from a source with expertise within the service department regarding the likelihood that such events occurred or would have occurred for someone in the Veteran's circumstance at that time.

2.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an additional memorandum from JSRRC, if warranted), adjudicate each claim for service connection in light of all pertinent evidence (to include all that associated with the claims file after the last adjudication) and legal authority (to include consideration of all applicable theories of entitlement).

4.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit sought should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



